Title: From Alexander Hamilton to Oliver Wolcott, Junior, 28 December 1798
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



New York Decr: 28. 1798
Dear Sir,

I have embraced every opportunity since the receipt of yours of the 21st to obtain light on the subject of the loan. But my research has been essentially fruitless. Opinions are as various as they are vague. You must therefore conjecture, and you ought to act on the sure side for selling the loan.
For my part, I retain the opinion that the loan ought to be upon eight per Cent Interest, the Capital to be fixed for ten years, and then to become redeemable at pleasure; One per Cent to be appropriated cotemporarily as a purchasing fund for sinking the principal. And the loan to be open for competition, for the entire or any less sum time enough to let in European bidders. The true principle is to get as good terms as possible for the United States, exclusive of local considerations; which can only have a temporary and illusory operation. The Stock will find its way to its proper market wherever it may be first sold.
Yrs very truly

A Hamilton


Inclosed the sum necessary per your balance & the Hair dressers bill Account deducting two dollars which I paid him myself.
O Wolcott Esqr.
